[mrtemploymentagreement001.jpg]
EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and
entered into by and between Flotek Industries, Inc., a Delaware corporation (the
“Company”), and Matthew R. Thomas (“Employee”) effective as of May 18, 2020 (the
“Effective Date”). 1. Employment. During the Employment Period (as defined in
Section 4), the Company or one of its subsidiaries shall employ Employee, and
Employee shall serve, as President of JP3 Measurement, LLC (“JP3”) and as
Executive Vice President of the Company’s Analysis & Data Division and in such
other position or positions as may be assigned from time to time by the Company.
2. Duties and Responsibilities of Employee. (a) During the Employment Period,
Employee shall report to the Chief Executive Officer of the Company and shall
devote Employee’s best efforts and full business time and attention (except for
permitted paid time off in accordance with Section 6(b) and periods of illness
in accordance with the applicable Company policies) to the businesses of the
Company and its direct and indirect subsidiaries as may exist from time to time
(collectively, the “Company Group”) as may be requested by the Company from time
to time. Employee’s duties and responsibilities shall include those normally
incidental to the position(s) identified in Section 1, as well as such
additional duties as may be assigned to Employee by the Company from time to
time, which duties and responsibilities may include providing services to other
members of the Company Group in addition to the Company. Employee may, without
it being considered a violation of this Section 2(a): (i) as a passive
investment, own publicly traded securities in such form or manner as will not
require any services by Employee in the operation of the entities in which such
securities are owned; (ii) engage in charitable, professional, trade
association, community, religious, and civic activities; (iii) attend to
Employee’s personal matters and finances; or (iv) with the prior written consent
of the board of directors of the Company (the “Board”), engage in other personal
and passive investment activities or serve on a board, in each case, so long as
such ownership, interests or activities do not interfere with Employee’s ability
to fulfill Employee’s duties and responsibilities under this Agreement and are
not inconsistent with Employee’s obligations to any member of the Company Group
or competitive with the business of any member of the Company Group. Employee’s
principal place of employment shall be JP3’s Austin, Texas office, subject to
reasonable business travel from time to time. (b) Employee hereby represents and
warrants that Employee is not the subject of, or a party to, any employment,
non-competition, non-solicitation, restrictive covenant or non- disclosure
agreement, or any other agreement, obligation, restriction or understanding that
would prohibit Employee from executing this Agreement or fully performing each
of Employee’s duties and responsibilities hereunder, or would in any manner,
directly or indirectly, limit or affect any of the duties and responsibilities
that may now or in the future be assigned to Employee hereunder. Employee
expressly acknowledges and agrees that Employee is strictly prohibited from
using or disclosing any confidential information belonging to any prior employer
in the course of performing services for any member of the Company Group, and
Employee promises that Employee shall not do so. Employee shall not introduce
documents or other materials containing



--------------------------------------------------------------------------------



 
[mrtemploymentagreement002.jpg]
confidential information of any prior employer to the premises or property
(including computers and computer systems) of any member of the Company Group.
(c) Employee owes each member of the Company Group such fiduciary duties that an
officer of the Company has under the laws of the State of Delaware, and the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes each member of the Company Group under statutory
and common law. 3. Compensation. (a) Base Salary. During the Employment Period,
the Company shall pay to Employee an annualized base salary of $337,500, which
shall automatically be increased to $375,000 on January 1, 2021, in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for similarly situated employees as may exist from time to
time, but no less frequently than monthly. The amount of the Base Salary may not
be decreased without the written consent of Employee, other than a general
reduction in base salaries that affects all similarly situated executives of the
Company in substantially the same proportion; provided, however, such general
reduction may not exceed 20% of Employee’s Base Salary. The amount of the Base
Salary may be increased as determined in the sole discretion of the Board (or a
committee thereof). Employee’s annualized base salary, as adjusted from time to
time, is hereafter referred to as the “Base Salary.” (b) Annual Bonus. Employee
shall be eligible for discretionary cash bonus compensation with a target amount
equal to seventy-five percent (75%) of Employee’s Base Salary for each complete
calendar year that Employee is employed by the Company hereunder (the “Annual
Bonus”). Notwithstanding the foregoing, Employee shall be eligible to receive a
pro rata portion of the Annual Bonus for the portion of the 2020 calendar year
that Employee is employed by the Company hereunder (the “2020 Bonus”). The
performance targets that must be achieved in order to be eligible for certain
bonus levels shall be established by the Board (or a committee thereof)
annually, in its sole discretion, and communicated to Employee in the applicable
calendar year (the “Bonus Year”) and for the 2020 Bonus, shall be communicated
to the Employee no later than June 30, 2020. Each Annual Bonus (and the 2020
Bonus), if any, shall be paid as soon as administratively feasible after the
Board (or a committee thereof) certifies whether the applicable performance
targets for the applicable Bonus Year have been achieved. Notwithstanding
anything in this Section 3(b) to the contrary, except as expressly provided in
Section 7(f)(i)(C), no Annual Bonus (or the 2020 Bonus), if any, nor any portion
thereof, shall be payable for any Bonus Year unless Employee remains
continuously employed by the Company from the Effective Date through the date on
which such Annual Bonus or the 2020 Bonus is paid. (c) Equity Awards. (i)
Subject to approval by the Board (or a committee thereof), on the Effective Date
or within thirty (30) days thereafter, Employee shall receive (i) a number of
shares of restricted Company common stock (“RSAs”) calculated by dividing
$412,500 by the average volume weighted average price (“VWAP”) of the Company’s
common stock over the twenty (20) trading days immediately preceding the
Effective Date and (ii) stock 2



--------------------------------------------------------------------------------



 
[mrtemploymentagreement003.jpg]
options to purchase a number of shares of Company common stock (“Options,” with
the RSAs, the “Equity Awards”) calculated by dividing $375,000 by the average
VWAP of the Company’s common stock over the twenty (20) trading days immediately
preceding the Effective Date, with each such Option having an exercise price
equal to the closing price of the Company’s common stock on the Option grant
date. The Equity Awards will be subject to and governed by the terms and
conditions (including vesting conditions) provided in the applicable award
agreements and other governing documents. Notwithstanding any provision of this
Agreement, in no event will the Options be exercisable prior to the date on
which the issuance of the shares of Company common stock underlying the Options
has been approved by the New York Stock Exchange. (ii) For the portion of the
Employment Period on or after January 1, 2021, Employee shall be eligible to
receive annual awards under the Company’s 2018 Long-Term Incentive Plan or such
other equity incentive plan of the Company as may be in effect from time to time
(the “Incentive Plan”). All awards granted to Employee under the Incentive Plan,
if any, shall be in such amounts and on such terms and conditions as the Board
or a committee thereof shall determine from time to time, and shall be subject
to and governed by the terms and provisions of the Incentive Plan as in effect
from time to time and the award agreements evidencing such awards. Nothing
herein shall be construed to give Employee any rights to any amount or type of
grant or award except as provided in an award agreement and authorized by the
Board or a committee thereof. 4. Term of Employment. The initial term of
Employee’s employment under this Agreement shall be for the period beginning on
the Effective Date and ending on December 31, 2021 (the “Initial Term”). On the
first day following the Initial Term and each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of twelve (12) months (each such twelve (12)-month
period being a “Renewal Term”) unless written notice of non-renewal is delivered
by either party to the other not less than sixty (60) days prior to the
expiration of the then-existing Initial Term or Renewal Term, as applicable.
Notwithstanding any other provision of this Agreement, Employee’s employment
pursuant to this Agreement may be terminated at any time in accordance with
Section 7. The period from the Effective Date through the expiration of this
Agreement or, if sooner, the date on which Employee’s employment terminates
pursuant to this Agreement, regardless of the time or reason for such
termination (the “Termination Date”), shall be referred to herein as the
“Employment Period.” 5. Business Expenses. Subject to Section 23, the Company
shall reimburse Employee for Employee’s reasonable out-of-pocket
business-related expenses actually incurred during the Employment Period in the
performance of Employee’s duties under this Agreement so long as Employee timely
submits all documentation for such expenses, as required by Company policy in
effect from time to time. Any such reimbursement of expenses shall be made by
the Company upon or as soon as practicable following receipt of such
documentation (but in any event not later than the close of Employee’s taxable
year following the taxable year in which the expense is incurred by Employee).
6. Benefits. 3



--------------------------------------------------------------------------------



 
[mrtemploymentagreement004.jpg]
(a) During the Employment Period, Employee shall be eligible to participate in
the same benefit plans and programs in which other similarly situated Company
employees are eligible to participate, subject to the terms and conditions of
the applicable plans and programs in effect from time to time. The Company shall
not, however, by reason of this Section 6, be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such plan or policy,
so long as such changes are similarly applicable to similarly situated Company
employees generally. (b) During the Employment Period, Employee shall be
eligible to take 20 days of paid time off per year (which will be prorated for
2020, provided that Employee will carry over Employee’s vacation balance with
JP3) in accordance with the Company’s paid time off policy as in effect from
time to time. Any accrued but unused paid time off entitlement at the end of
each calendar year or the end of the Employment Period will be treated in
accordance with the Company’s paid time off policy as in effect from time to
time. 7. Termination of Employment. (a) Company’s Right to Terminate Employee’s
Employment for Cause. The Company shall have the right to terminate Employee’s
employment hereunder at any time for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) Employee’s material breach of this Agreement or any
other written agreement between Employee and one or more members of the Company
Group, including Employee’s material breach of any representation, warranty or
covenant made under any such agreement; (ii) Employee’s material breach of any
policy or code of conduct established by a member of the Company Group and
applicable to Employee; (iii) Employee’s material violation of any law
applicable to the workplace (including any law regarding anti-harassment,
anti-discrimination or anti- retaliation); (iv) Employee’s gross negligence,
willful misconduct, breach of fiduciary duty, fraud, theft, malfeasance,
dishonesty, embezzlement or misappropriation of the property of any member of
the Company Group; (v) the commission by Employee of, or conviction or
indictment of Employee for, or plea of nolo contendere by Employee to, any
felony (or state law equivalent) or any crime involving moral turpitude; or (vi)
Employee’s willful failure or refusal, other than due to Disability (as defined
below), to perform Employee’s obligations pursuant to this Agreement or to
follow any lawful directive from the Company, as determined by the Company;
provided, however, that if Employee’s actions or omissions as set forth in this
Section 7(a)(vi) are of such a nature that they are curable by Employee, such
actions or omissions 4



--------------------------------------------------------------------------------



 
[mrtemploymentagreement005.jpg]
must remain uncured thirty (30) days after the Company first provided Employee
written notice of the obligation to cure such actions or omissions. (b)
Company’s Right to Terminate for Convenience. The Company shall have the right
to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee. (c) Employee’s
Right to Terminate for Good Reason. Employee shall have the right to terminate
Employee’s employment with the Company at any time for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean: (i) a material diminution in
Employee’s Base Salary other than a general reduction in Base Salary that
affects all similarly situated executives of the Company in substantially the
same proportion; provided, however, such general reduction may not exceed 20% of
Employee’s Base Salary; (ii) a material diminution in Employee’s authority,
duties and responsibilities with the Company Group; provided, however, that if
Employee is serving as an officer or member of the board of directors (or
similar governing body) of any member of the Company Group or any other entity
in which a member of the Company Group holds an equity interest, in no event
shall the removal of Employee as an officer or board member, regardless of the
reason for such removal, constitute Good Reason; or (iii) the relocation of the
geographic location of Employee’s principal place of employment by more than
seventy-five (75) miles from the location of Employee’s principal place of
employment as of the Effective Date. Notwithstanding the foregoing provisions of
this Section 7(c) or any other provision of this Agreement to the contrary, any
assertion by Employee of a termination for Good Reason shall not be effective
unless all of the following conditions are satisfied: (A) the condition giving
rise to Employee’s claim of Good Reason must have arisen without Employee’s
consent; (B) Employee must provide written notice to the Board of the existence
of such condition(s) within thirty (30) days after the initial occurrence of
such condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
within thirty (30) days after the end of the period referenced in clause (C).
Further notwithstanding the foregoing, no suspension of Employee or reduction in
Employee’s authority, duties and responsibilities in conjunction with any leave
required, or other action taken by the Company as part of any investigation into
alleged wrongdoing by Employee shall give rise to Good Reason. (d) Death or
Disability. Upon the death or Disability of Employee during the Employment
Period, Employee’s employment with the Company shall automatically (and without
any further action by any person or entity) terminate with no further obligation
under this Agreement of either party hereunder. For purposes of this Agreement,
a “Disability” shall exist when Employee is unable to perform the essential
functions of Employee’s position (after accounting for reasonable accommodation,
if applicable and required by applicable law), due to physical or mental
impairment that continues, or can reasonably be expected to continue, for a 5



--------------------------------------------------------------------------------



 
[mrtemploymentagreement006.jpg]
period in excess of ninety (90) consecutive days or for a total of one hundred
twenty (120) days, whether or not consecutive (or for any longer period as may
be required by applicable law), in any twelve (12)-month period or, in the event
the Company has a long-term disability insurance policy covering Employee that
insures against “permanent disability,” the term “Disability” shall have the
meaning ascribed to such term under such policy. In the event of a dispute
regarding a “Disability” determination, the Employee will submit to a physical
examination by a licensed physician who is mutually and reasonably agreeable to
the Company and Employee. (e) Employee’s Right to Terminate for Convenience. In
addition to Employee’s right to terminate Employee’s employment for Good Reason,
Employee shall have the right to terminate Employee’s employment with the
Company for convenience at any time and for any other reason, or no reason at
all, upon sixty (60) days’ advance written notice to the Company; provided,
however, that if Employee has provided notice to the Company of Employee’s
termination of employment, the Company may determine, in its sole discretion,
that such termination shall be effective on any date prior to the effective date
of termination provided in such notice (and, if such earlier date is so
required, then it shall not change the basis for Employee’s termination of
employment nor be construed or interpreted as a termination of employment
pursuant to Section 7(b)). (f) Effect of Termination. (i) If Employee’s
employment hereunder is terminated prior to the expiration of the then-existing
Initial Term or Renewal Term, as applicable, by the Company without Cause
pursuant to Section 7(b), or is terminated by Employee for Good Reason pursuant
to Section 7(c), then so long as (and only if) Employee: (A) executes on or
before the Release Expiration Date (as defined below), and does not revoke
within any time provided by the Company to do so, a release of all claims in a
form reasonably acceptable to the Company (the “Release”), which Release shall
release each member of the Company Group and their respective affiliates, and
the foregoing entities’ respective shareholders, members, partners, officers,
managers, directors, fiduciaries, employees, representatives, agents and benefit
plans (and fiduciaries of such plans) from any and all claims, including any and
all causes of action arising out of Employee’s employment with the Company and
any other member of the Company Group or the termination of such employment, but
excluding all claims to severance payments Employee may have under this Section
7; and (B) abides by the terms of each of Sections 9, 10 and 11, then the
Company shall provide Employee with the payments and benefits set forth in
Sections 7(f)(i)(A), 7(f)(i)(B), 7(f)(i)(C), and 7(f)(i)(D) below (collectively,
the “Severance Benefits”): (A) severance payments to Employee in a total amount
equal to six (6) months’ worth of Employee’s Base Salary for the year in which
such termination occurs (such total severance payments, the “Salary
Continuation”), and such Salary Continuation will be divided into substantially
equal installments paid over the six (6)-month period following Termination Date
(the “Severance Period”), provided that, subject to Section 23(d), on the
Company’s first regularly scheduled pay date that is on or after the date that
is sixty (60) days after the Termination Date (the “First Payment Date”), the
Company shall pay to 6



--------------------------------------------------------------------------------



 
[mrtemploymentagreement007.jpg]
Employee, without interest, a number of such installment payments equal to the
number of such installment payments that would have been paid during the period
beginning on the Termination Date and ending on the First Payment Date had the
installments been paid on the Company’s regularly scheduled pay dates on or
following the Termination Date, and each of the remaining installments shall be
paid on the Company’s regularly scheduled pay dates during the remainder of such
six (6)-month period; (B) a payment equal to 50% of the Annual Bonus for the
Bonus Year that includes the Termination Date, with the amount of the Annual
Bonus to be determined by the Board (or a committee thereof) based on actual
performance for the entire Bonus Year that includes the Termination Date, to be
paid to Employee when annual bonuses for the applicable year are paid to
similarly situated executives of the Company, but in no event later than March
15 of the calendar year following the calendar year in which the Termination
Date occurs; and the Board (or a committee thereof) will evaluate, in its sole
discretion, whether and in what proportion any unvested Equity Awards will
become vested; (C) any earned but unpaid Annual Bonus for the calendar year
immediately preceding the Termination Date, determined without regard to the
requirement that Employee remain employed through the date of payment, to be
paid to Employee when such bonus would otherwise become payable in accordance
with Section 3(b) hereof, but in no event (x) earlier than 60 days following the
Termination Date or (y) later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs; and any vested Equity Award
that has not yet been settled will be settled as provided in the award
agreements and other governing documents under which the Equity Awards are
granted; and (D) during the portion, if any, of the Severance Period that
Employee elects to continue coverage for Employee and Employee’s spouse and
eligible dependents, if any, under the Company’s group health plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall promptly reimburse Employee on a monthly basis for the difference
between the amount Employee pays to effect and continue such coverage and the
employee contribution amount that similarly situated employees of the Company
pay for the same or similar coverage under such group health plans (the “COBRA
Benefit”). Each payment of the COBRA Benefit shall be paid to Employee on the
Company’s first regularly scheduled pay date in the calendar month immediately
following the calendar month in which Employee submits to the Company
documentation of the applicable premium payment having been paid by Employee,
which documentation shall be submitted by Employee to the Company within thirty
(30) days following the date on which the applicable premium payment is paid.
Employee shall be eligible to receive such reimbursement payments for coverage
up to the earliest of: (x) the last day of the Severance Period; (y) the date
Employee is no longer eligible to receive COBRA continuation coverage; and (z)
the date on which Employee becomes eligible to receive coverage under a group
health plan sponsored by another employer (and any such eligibility shall be
promptly reported 7



--------------------------------------------------------------------------------



 
[mrtemploymentagreement008.jpg]
to the Company by Employee); provided however that the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage shall remain Employee’s sole responsibility, and the
Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. Notwithstanding the foregoing, if
the COBRA Benefit cannot be provided in the manner described above without
penalty, tax or other adverse impact on the Company or any other member of the
Company Group, then the Company and Employee shall negotiate in good faith to
determine an alternative manner in which the Company may provide substantially
equivalent benefits to Employee without such adverse impact on the Company or
such other member of the Company Group. (ii) Notwithstanding anything herein to
the contrary, the Severance Benefits (and any portion thereof) shall not be
payable if Employee’s employment hereunder terminates (A) pursuant to any of the
circumstances described in Sections 7(a), 7(d), or 7(e) above or (B) upon the
expiration of the then-existing Initial Term or Renewal Term, as applicable, as
a result of a non-renewal of the term of Employee’s employment under this
Agreement by the Company or Employee pursuant to Section 4. (iii) If the Release
is not executed and returned to the Company on or before the Release Expiration
Date, and any required revocation period has not fully expired without
revocation of the Release by Employee, then Employee shall not be entitled to
any portion of the Severance Benefits. As used herein, the “Release Expiration
Date” is that date that is twenty-one (21) days following the date upon which
the Company delivers the Release to Employee (which shall occur no later than
seven (7) days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date. (g) After-Acquired Evidence. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that Employee is eligible to receive the Severance Benefits pursuant
to Section 7(f) but, after such determination, the Company subsequently acquires
evidence or determines and provides Employee with written notice that: (i)
Employee has failed to abide by the terms of Sections 9, 10 or 11; or (ii) a
Cause condition existed prior to the Termination Date that, had the Company been
fully aware of such condition, would have given the Company the right to
terminate Employee’s employment pursuant to Section 7(a), then the Company shall
have the right to cease providing the Severance Benefits and Employee shall
promptly return to the Company all Severance Benefits received by Employee prior
to the date that the Company determines that the conditions of this Section 7(g)
have been satisfied; provided, however, Employee will only be required to return
such Severance Benefits if the Company provides the written notice required
under this Section 7(g) no later than the date that is twelve (12) after the
Termination Date. 8. Disclosures. 8



--------------------------------------------------------------------------------



 
[mrtemploymentagreement009.jpg]
(a) Employee hereby represents and warrants that as of the Effective Date there
exist (i) no actual or potential Conflicts of Interest and (ii) no current or
pending lawsuits, claims or arbitrations filed against or involving Employee or
any trust or vehicle owned or controlled by Employee. (b) Promptly (and in any
event, within seven (7) business days) upon becoming aware of (i) any actual or
potential Conflict of Interest or (ii) any lawsuit, claim or arbitration
involving moral turpitude or that might impair the reputation of Employee and
that is filed against or involving Employee or any trust or vehicle owned or
controlled by Employee, in each case, Employee shall disclose such actual or
potential Conflict of Interest or such lawsuit, claim or arbitration to the
Chief Executive Officer or General Counsel of the Company. (c) A “Conflict of
Interest” shall exist when Employee engages in, or plans to engage in, any
activities, associations, or interests that conflict with Employee’s duties,
responsibilities, authorities, or obligations for and to any member of the
Company Group. 9. Confidentiality. In the course of Employee’s employment with
the Company and the performance of Employee’s duties hereunder on behalf of any
member of the Company Group, Employee will be provided with, and have access to,
Confidential Information (as defined below). In consideration of Employee’s
receipt and access to such Confidential Information, and as a condition of
Employee’s employment hereunder, Employee shall comply with this Section 9. (a)
Both during the Employment Period and thereafter, except as expressly permitted
by this Agreement or by directive of the Board, Employee shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Company Group. Employee
shall follow all policies and protocols of each member of the Company Group
regarding the security of all documents and other materials containing
Confidential Information (regardless of the medium on which Confidential
Information is stored). Except to the extent required for the performance of
Employee’s duties on behalf of a member of the Company Group, Employee shall not
remove from facilities of any member of the Company Group any equipment,
drawings, notes, reports, manuals, invention records, computer software,
customer information, or other data or materials that relate in any way to the
Confidential Information, whether paper or electronic and whether produced by
Employee or obtained by a member of the Company Group. The covenants of this
Section 9(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with the Company or any other member of the Company Group. (b)
Notwithstanding any provision of Section 9(a) to the contrary, Employee may make
the following disclosures and uses of Confidential Information: (i) disclosures
to other employees of a member of the Company Group who have a need to know the
information in connection with the businesses of the Company Group; (ii)
disclosures to customers and suppliers when, in the reasonable and good faith
belief of Employee, such disclosure is in connection with Employee’s 9



--------------------------------------------------------------------------------



 
[mrtemploymentagreement010.jpg]
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group; (iii) disclosures and uses that are approved in
writing by the Board; or (iv) disclosures to a person or entity that has: (x)
been retained by a member of the Company Group to provide services to one or
more members of the Company Group; and (y) agreed in writing to abide by the
terms of a confidentiality agreement. (c) Upon the expiration of the Employment
Period, and at any other time upon request of the Company, Employee shall
promptly surrender and deliver to the Company all documents (including
electronically stored information) and all copies thereof and all other
materials of any nature containing or pertaining to all Confidential Information
and any other property of any member of the Company Group (including any
computer, mobile device or other equipment issued by a member of the Company
Group) in Employee’s possession, custody or control and Employee shall not
retain any such documents or other materials or property of any member of the
Company Group. Within five (5) days of any such request, Employee shall certify
to the Company in writing that all such documents, materials and property have
been returned to the Company. (d) “Confidential Information” means all
confidential, competitively valuable, non-public or proprietary information,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are or have been conceived, made,
developed or acquired by or disclosed to Employee (whether conveyed orally or in
writing), individually or in conjunction with others, during the period that
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group (whether during business hours or otherwise and
whether on the Company’s premises or otherwise) including: (i) technical
information of any member of the Company Group, its affiliates, its customers or
other third parties, including computer programs, software, databases, data,
ideas, know-how, formulae, compositions, processes, discoveries, machines,
inventions (whether patentable or not), designs, developmental or experimental
work, techniques, improvements, work in process, research or test results,
original works of authorship, training programs and procedures, diagrams,
charts, business and product development plans, and similar items; (ii)
information relating to any member of the Company Group’s businesses or
properties, products or services (including all such information relating to
corporate opportunities, operations, future plans, methods of doing business,
business plans, strategies for developing business and market share, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or acquisition targets or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks); and (iii) other valuable, confidential
information and trade secrets of any member of the Company Group, its
affiliates, its customers or other third parties;. Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and 10



--------------------------------------------------------------------------------



 
[mrtemploymentagreement011.jpg]
other similar forms of expression are and shall be the sole and exclusive
property of the Company or the other applicable member of the Company Group and
be subject to the same restrictions on disclosure applicable to all Confidential
Information pursuant to this Agreement. For purposes of this Agreement,
Confidential Information shall not include any information that (i) is or
becomes generally available to the public other than as a result of a disclosure
or wrongful act of Employee or any of Employee’s agents; (ii) was available to
Employee on a non-confidential basis before its disclosure to Employee by a
member of the Company Group; or (iii) becomes available to Employee on a
non-confidential basis from a source other than a member of the Company Group;
provided, however, that such source is not bound by a confidentiality agreement
with, or other obligation with respect to confidentiality to, a member of the
Company Group. (e) Notwithstanding the foregoing, nothing in this Agreement
shall prohibit or restrict Employee from lawfully: (i) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by, any
governmental authority (including the U.S. Securities and Exchange Commission)
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Employee from any such governmental authority; (iii)
testifying, participating or otherwise assisting in any action or proceeding by
any such governmental authority relating to a possible violation of law; (iv)
making disclosures required, or reasonably necessary, to comply with applicable
law; (v) making disclosures in legal or arbitral proceedings that are required
or reasonably necessary to enforce this Agreement; or (vi) making any other
disclosures that are protected under the whistleblower provisions of any
applicable law. Additionally, pursuant to the federal Defend Trade Secrets Act
of 2016, an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law; (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires Employee to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Company that Employee has engaged in any such conduct. 10.
Non-Competition; Non-Solicitation; Non-Disparagement. (a) The Company shall
provide Employee access to Confidential Information for use only during the
Employment Period, and Employee acknowledges and agrees that the members of the
Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the members of the Company Group, and
in consideration of the Company providing Employee with access to Confidential
Information and as an express incentive for the Company to enter into this
Agreement and employ Employee hereunder, Employee has voluntarily agreed to the
covenants set forth in this Section 10. Employee agrees and acknowledges that
the limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain competitive activities, are reasonable in all
respects, do not interfere with public interests, will not cause Employee undue
hardship, and are material and substantial parts of this Agreement intended and
necessary to prevent unfair 11



--------------------------------------------------------------------------------



 
[mrtemploymentagreement012.jpg]
competition and to protect the Confidential Information, goodwill and legitimate
business interests of each member of the Company Group. (b) During the
Prohibited Period, Employee shall not, directly or indirectly, for Employee or
on behalf of or in conjunction with any other person or entity of any nature:
(i) engage in, participate in or take preparatory steps that result in
engagement or participation in the Business within the Market Area, including by
directly or indirectly: (A) owning, investing in, managing, controlling,
participating in, consulting with, contributing to, lending one’s name to,
providing assistance to, operating, or being an officer or director of, any
person or entity engaged in or preparing to engage in the Business, or (B)
joining, becoming an employee or consultant of, or otherwise being affiliated
with, or rendering services for, any person or entity engaged in, or that has
taken preparatory steps that result in engagement in, the Business (with respect
to this clause (B)) in which Employee’s duties or responsibilities are the same
as or similar to the duties or responsibilities that Employee had on behalf of
any member of the Company Group or in any manner that requires Employee to learn
of or use nonpublic, confidential, proprietary or trade secret information that
is similar to the type of Confidential Information of which Employee learned or
used at any member of the Company Group or in any manner that requires Employee
to have client contacts or develop client relationships similar to the client
contacts or the development of client relationships in which Employee engaged at
any member of the Company Group; (ii) appropriate any Business Opportunity of,
or relating to, any member of the Company Group located in the Market Area;
(iii) solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group which or with whom Employee had
contact, was involved as part of Employee’s job responsibilities (including
oversight responsibility) with any member of the Company Group and/or about whom
Employee learned Confidential Information to cease or lessen such customer’s or
supplier’s business with any member of the Company Group or otherwise adversely
interference with the relationship between any member of the Company Group and
such customer or supplier; (iv) hire or engage any employee or contractor of any
member of the Company Group with whom Employee had contact or solicit, canvass,
approach, encourage, entice or induce any such employee or contractor to
terminate or reduce his, her or its employment or engagement with any member of
the Company Group; or (v) attempt to do any of the foregoing. (c) Because of the
difficulty of measuring economic losses to the members of the Company Group as a
result of a breach or threatened breach of the covenants set forth in Section 9
and in this Section 10, and because of the immediate and irreparable damage that
would be caused to the members of the Company Group for which they would have no
other adequate remedy, the Company and each other member of the Company Group
shall be entitled to enforce the foregoing covenants, in the event of a breach
or threatened breach, by injunctions and 12



--------------------------------------------------------------------------------



 
[mrtemploymentagreement013.jpg]
restraining orders from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall not be the Company’s or any
other member of the Company Group’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company
and each other member of the Company Group at law and equity. (d) The covenants
in this Section 10, and each provision and portion hereof, are severable and
separate, and the unenforceability of any specific covenant (or portion thereof)
shall not affect the provisions of any other covenant (or portion thereof).
Moreover, in the event any arbitrator or court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which such arbitrator or court deems reasonable,
and this Agreement shall thereby be reformed to make the restrictive covenants
contained herein enforceable to maximum extent permitted by applicable law. (e)
The following terms shall have the following meanings: (i) “Business” shall mean
the business and operations that are the same or similar to those performed by
the Company and any other member of the Company Group during the Employment
Period, or which any member of the Company Group had material plans to engage in
during the Employment Period, which business and operations include (A) the
development, manufacture, and delivery of prescriptive chemistry-based
technology and related services, including specialty and commodity chemicals to
clients in the energy (e.g. oil and gas), industrial cleaning, and agricultural
industries around the world, and (B) the business of developing and selling oil
and gas analyzers and measurement tools and related software and providing data
analytics and data services in the oil and gas industry. (ii) “Business
Opportunity” shall mean any commercial, investment or other business opportunity
relating to the Business. (iii) “Market Area” shall mean the geographic area
within (A) the state of Texas and (B) a one hundred (100)-mile radius of any
other oil and gas fields, basins, shales, plays and geographic areas with
respect to which the Company or any other member of the Company Group conducts
material business or has specific plans to conduct material business during the
Employment Period. (iv) “Prohibited Period” shall mean the period during which
Employee is employed by any member of the Company Group and continuing for a
period of six (6) months following the date that Employee is no longer employed
by any member of the Company Group for any reason. (f) Subject to Section 9(e)
above, Employee agrees that during the period from and after the Effective Date,
Employee will not, and will not cause or encourage any other person or entity
to, make, publish, or communicate, in any medium whatsoever, any disparaging,
negative or defamatory comments regarding any member of the Company Group or any
of their respective 13



--------------------------------------------------------------------------------



 
[mrtemploymentagreement014.jpg]
current or former directors, officers, members, managers, employees, partners,
executives, direct or indirect owners (including equityholders), investors,
businesses, products or services. 11. Ownership of Intellectual Property. (a)
Employee agrees that the Company shall own, and Employee shall (and hereby does)
assign, all right, title and interest (including patent rights, copyrights,
trade secret rights, mask work rights, trademark rights, and all other
intellectual and industrial property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), discoveries,
developments, improvements, innovations, works of authorship, mask works,
designs, know-how, ideas, formulae, processes, techniques, data and information
authored, created, contributed to, made or conceived or reduced to practice, in
whole or in part, by Employee during the period in which Employee is or has been
employed by or affiliated with the Company or any other member of the Company
Group, whether or not registerable under U.S. law or the laws of other
jurisdictions, that either (a) relate, at the time of conception, reduction to
practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or Confidential Information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company in writing. To support Employee’s disclosure obligation herein, Employee
shall keep and maintain adequate and current written records of all Company
Intellectual Property made by Employee (solely or jointly with others) during
the period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group in such form as may be
specified from time to time by the Company. These records shall be available to,
and remain the sole property of, the Company at all times. (b) All of Employee’s
works of authorship and associated copyrights created during the Employment
Period and in the scope of Employee’s employment or engagement shall be deemed
to be “works made for hire” within the meaning of the Copyright Act. To the
extent any right, title and interest in and to Company Intellectual Property
cannot be assigned by Employee to the Company, Employee shall grant, and does
hereby grant, to each member of the Company Group an exclusive, perpetual,
royalty-free, transferable, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, use,
sell, offer for sale, import, export, reproduce, practice and otherwise
commercialize such rights, title and interest. (c) Employee recognizes that this
Agreement will not be deemed to require assignment of any invention or
intellectual property that Employee developed entirely on Employee’s own time
without using the equipment, supplies, facilities, trade secrets, or
Confidential Information of any member of the Company Group. In addition, this
Agreement does not apply to any invention that qualifies fully for protection
from assignment to the Company under any specifically applicable state law or
regulation. (d) To the extent allowed by law, this Section applies to all rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like, including 14



--------------------------------------------------------------------------------



 
[mrtemploymentagreement015.jpg]
those rights set forth in 17 U.S.C. §106A (collectively, “Moral Rights”). To the
extent Employee retain any Moral Rights under applicable law, Employee hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by the Company or any member of the Company Group, and
Employee hereby waives and agrees not to assert any Moral Rights with respect to
such Moral Rights. Employee shall confirm any such ratifications, consents,
waivers, and agreements from time to time as requested by the Company. (e)
Employee hereby represents and warrants that there are no Prior Inventions, and
Employee shall make no claim of any rights to any Prior Inventions. If, in the
course of Employee’s employment with or affiliation with the Company or any
other member of the Company Group, Employee incorporates into the product,
process, or device of any member of the Company Group a Prior Invention, each
member of the Company Group is hereby granted and will have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use, import, export, offer for sale, sell and otherwise commercialize
such Prior Invention as part of or in connection with such product, process, or
device of any member of the Company Group. “Prior Inventions” shall mean all
inventions (whether or not patentable), original works of authorship, designs,
know-how, mask works, ideas, information, developments, improvements, and trade
secrets of which Employee is the sole or joint author, creator, contributor, or
inventor that were made or developed by Employee prior to Employee’s employment
with or affiliation with the Company or any other member of the Company Group,
or in which Employee asserts any intellectual property right, and which are
applicable to or relate in any way to the business, products, services, or
demonstrably anticipated research and development or business of any member of
the Company Group. (f) Employee shall perform, during and after the period in
which Employee is or has been employed by or affiliated with the Company or any
other member of the Company Group, all acts deemed necessary or desirable by the
Company to permit and assist each member of the Company Group, at the Company’s
expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Company Intellectual Property and Confidential
Information assigned, to be assigned, or licensed to the Company under this
Agreement. Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Company Intellectual Property or
Confidential Information. (g) In the event that the Company (or, as applicable,
a member of the Company Group) is unable for any reason to secure Employee’s
signature to any document required to file, prosecute, register, or memorialize
the assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Confidential Information or Company Intellectual
Property (including derivative works, improvements, renewals, extensions,
continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations of such Company Intellectual
Property), Employee hereby irrevocably designates and appoints the Company and
each of the Company’s duly authorized officers and agents as Employee’s agents
and attorneys-in-fact to act for and on Employee’s behalf and instead of
Employee, (i) to execute, file, prosecute, register and memorialize the
assignment of any such application, (ii) to execute and file any documentation
15



--------------------------------------------------------------------------------



 
[mrtemploymentagreement016.jpg]
required for such enforcement, and (iii) to do all other lawfully permitted acts
to further the filing, prosecution, registration, memorialization of assignment,
issuance, and enforcement of patents, copyrights, mask works, moral rights,
trade secrets or other rights under the Confidential Information or Company
Intellectual Property, all with the same legal force and effect as if executed
by Employee. (h) In the event that Employee enters into, on behalf of any member
of the Company Group, any contracts or agreements relating to any Confidential
Information or Company Intellectual Property, Employee shall assign such
contracts or agreements to the Company (or the applicable member of the Company
Group) promptly, and in any event, prior to Employee’s termination. If the
Company (or the applicable member of the Company Group) is unable for any reason
to secure Employee’s signature to any document required to assign said contracts
or agreements, or if Employee does not assign said contracts or agreements to
the Company (or the applicable member of the Company Group) prior to Employee’s
termination, Employee hereby irrevocably designates and appoints the Company (or
the applicable member of the Company Group) and each of the Company’s duly
authorized officers and agents as Employee’s agents and attorneys-in-fact to act
for and on Employee’s behalf and instead of Employee to execute said assignments
and to do all other lawfully permitted acts to further the execution of said
documents. 12. Arbitration. (a) Subject to Section 12(b), any dispute,
controversy or claim between Employee and the Company or any other member of the
Company Group arising out of or relating to Employee’s duties to the Company,
this Agreement, or Employee’s employment or engagement with any member of the
Company Group will be finally adjudicated by confidential arbitration in
Houston, Texas, in accordance with the then-existing American Arbitration
Association (“AAA”) Employment Arbitration Rules. The arbitrator’s decision and
arbitration award shall be final and binding on both parties. Any arbitration
conducted under this Section 12 shall be private, and shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA. The Arbitrator shall expeditiously hear and decide all matters
concerning the dispute. Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power to (i) gather such materials,
information, testimony and evidence as the Arbitrator deems relevant to the
dispute before him or her (and each party will provide such materials,
information, testimony and evidence requested by the Arbitrator), and (ii) grant
injunctive relief and enforce specific performance. All disputes shall be
arbitrated on an individual basis, and each party hereto hereby foregoes and
waives any right to arbitrate any dispute as a class action or collective action
or on a consolidated basis or in a representative capacity on behalf of other
persons or entities who are claimed to be similarly situated, or to participate
as a class member in such a proceeding. The decision of the Arbitrator shall be
reasoned, rendered in writing, be final and binding upon the disputing parties
and the parties agree that judgment upon the award may be entered by any court
of competent jurisdiction. The arbitrator will be empowered to award either
party any remedy at law or in equity that the party would otherwise have been
entitled to had the matter been litigated in court, including, but not limited
to, general, special and punitive damages, injunctive relief, costs and attorney
fees; provided, however, that the authority to award any remedy is subject to
whatever limitations, if any, exist in the applicable law on such remedies. The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any 16



--------------------------------------------------------------------------------



 
[mrtemploymentagreement017.jpg]
other award pursuant to such arbitration or associated judgment, reimbursement
from the other party of all reasonable legal fees and costs associated with such
arbitration and associated judgment. (b) Notwithstanding Section 12(a), either
party may make a timely application for, and obtain, judicial emergency or
temporary injunctive relief to enforce any of the provisions of Sections 9
through 11; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary injunctive relief) shall be subject
to arbitration under this Section 12. (c) By entering into this Agreement and
entering into the arbitration provisions of this Section 12, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL. (d) Nothing in this Section
12 shall prohibit a party to this Agreement from (i) instituting litigation to
enforce any arbitration award, or (ii) joining the other party to this Agreement
in a litigation initiated by a person or entity that is not a party to this
Agreement. Further, nothing in this Section 12 precludes Employee from filing a
charge or complaint with a federal, state or local governmental, administrative
or regulatory agency or shall require arbitration of any disputes which, by law,
cannot be the subject of a compulsory arbitration agreement. 13. Defense of
Claims. During the Employment Period and thereafter, upon request from the
Company, Employee shall cooperate with any member of the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility. 14. Withholdings; Deductions. The Company may withhold and
deduct from any benefits and payments made or to be made pursuant to this
Agreement (a) all federal, state, local and other taxes as may be required
pursuant to any law or governmental regulation or ruling and (b) any deductions
consented to in writing by Employee. 15. Title and Headings; Construction.
Titles and headings to Sections hereof are for the purpose of reference only and
shall in no way limit, define or otherwise affect the provisions hereof. Any and
all Exhibits or Attachments referred to in this Agreement are, by such
reference, incorporated herein and made a part hereof for all purposes. Unless
the context requires otherwise, all references to laws, regulations, contracts,
documents, agreements and instruments refer to such laws, regulations,
contracts, documents, agreements and instruments as they may be amended,
restated or otherwise modified from time to time, and references to particular
provisions of laws or regulations include a reference to the corresponding
provisions of any succeeding law or regulation. All references to “dollars” or
“$” in this Agreement refer to United States dollars. The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof. The word “or” is not exclusive. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. All references to
“including” shall be construed as meaning “including without limitation.”
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any 17



--------------------------------------------------------------------------------



 
[mrtemploymentagreement018.jpg]
party hereto, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto. 16. Applicable Law; Submission to Jurisdiction. This Agreement shall in
all respects be construed exclusively according to the laws of the State of
Texas without regard to its conflict of laws principles that would result in the
application of the laws of another jurisdiction. With respect to any claim or
dispute related to or arising under this Agreement, the parties hereby consent
to the arbitration provisions of Section 12 and recognize and agree that should
any resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts (as applicable) located in Houston, Texas. 17. Entire Agreement and
Amendment. This Agreement contains the entire agreement of the parties with
respect to the matters covered herein and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof; provided, however, that the
provisions of this Agreement are in addition to and complement (and do not
replace or supersede) any other written agreement(s) or parts thereof between
Employee and any member of the Company Group that create restrictions on
Employee with respect to confidentiality, non-disclosure, non-competition,
non-solicitation, no-hire, non-interference or non-disparagement, including that
certain Membership Interests Purchase Agreement between the Company, JP3, and
the other parties thereto, dated as of the Effective Date. Without limiting the
scope of the preceding sentence, except as otherwise expressly provided in this
Section 17, all understandings and agreements preceding the Effective Date and
relating to the subject matter hereof (including that certain Employment
Agreement between JP3 Measurement, LLC and Employee, effective as of May 1, 2013
(the “Prior Agreement”)) are hereby null and void and of no further force or
effect, and this Agreement shall supersede all other agreements, written or
oral, that purport to govern the terms of Employee’s employment (including
Employee’s compensation) with any member of the Company Group. Employee
acknowledges and agrees that the Prior Agreement is hereby terminated and has
been satisfied in full, as has any other employment agreement between Employee
and any member of the Company Group, provided, however, that the termination of
the Prior Agreement shall not be deemed to waive any accrued rights or
obligations of the parties thereto, including any obligation to make a payment
to Employee in connection with any change in control of JP3 that occurred on or
before the Effective Date. In entering into this Agreement, Employee expressly
acknowledges and agrees that Employee has received all sums and compensation
that Employee has been owed, is owed or ever could be owed pursuant to the
agreement(s) referenced in the previous sentence and for services provided to
any member of the Company Group through the date that Employee signs this
Agreement, with the exception of any unpaid base salary for the pay period that
includes the date on which Employee signs this Agreement. This Agreement may be
amended only by a written instrument executed by both parties hereto. 18. Waiver
of Breach. Any waiver of this Agreement must be in writing and executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of 18



--------------------------------------------------------------------------------



 
[mrtemploymentagreement019.jpg]
any subsequent breach by such other party or any similar or dissimilar provision
or condition at the same or any subsequent time. The failure of either party
hereto to take any action by reason of any breach will not deprive such party of
the right to take action at any time. 19. Assignment. This Agreement is personal
to Employee, and neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise transferred by Employee. The Company may assign
this Agreement without Employee’s consent, including to any member of the
Company Group and to any successor to or acquirer of (whether by merger,
purchase or otherwise) the equity, assets or businesses of the Company. 20.
Notices. Notices provided for in this Agreement shall be in writing and shall be
deemed to have been duly received (a) when delivered in person, (b) when sent by
electronic mail transmission (with confirmation of receipt) on a business day to
the e-mail address set forth below, if applicable, (c) on the first business day
after such notice is sent by express overnight courier service, or (d) on the
second business day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable, or such other address or to the attention
of such other person as the recipient party shall have specified by prior
written notice to the sending party: If to the Company, addressed to: Flotek
Industries, Inc. Attn: General Counsel 10603 W. Sam Houston Pkwy. N., Suite 300
Houston, Texas 77043 If to Employee, addressed to: Employee’s most recent
address and personal email address in the records of the Company. 21.
Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto. 22. Deemed Resignations. Except as
otherwise determined by the Board or as otherwise agreed to in writing by
Employee and any member of the Company Group prior to the termination of
Employee’s employment with the Company or any member of the Company Group, any
termination of Employee’s employment shall constitute, as applicable, an
automatic resignation of Employee: (a) as an officer of the Company and each
member of the Company Group; (b) from the Board; and (c) from the board of
directors or board of managers (or similar governing body) of any member of the
Company Group and from the board of directors or board of managers (or similar
governing body) of any corporation, limited liability entity, unlimited
liability entity or other entity in which any member of the Company Group holds
an equity interest and with respect to which board of directors or board of
managers (or similar governing body) Employee serves as such Company Group
member’s designee or other representative. 23. Section 409A. 19



--------------------------------------------------------------------------------



 
[mrtemploymentagreement020.jpg]
(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A. (b) To
the extent that any right to reimbursement of expenses or payment of any benefit
in-kind under this Agreement constitutes nonqualified deferred compensation
(within the meaning of Section 409A), (i) any such expense reimbursement shall
be made by the Company no later than the last day of Employee’s taxable year
following the taxable year in which such expense was incurred by Employee, (ii)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period in which the arrangement is in effect. (c)
Notwithstanding any provision in this Agreement to the contrary, if any payment
or benefit provided for herein would be subject to additional taxes and interest
under Section 409A if Employee’s receipt of such payment or benefit is not
delayed until the earlier of (i) the date of Employee’s death and (ii) the date
that is six (6) months after the Termination Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Employee
(or Employee’s estate, if applicable) until the Section 409A Payment Date. (d)
To the extent that the aggregate amount of the Salary Continuation installments
that would otherwise be paid pursuant to the provisions of Section 7(f)(i) after
March 15 of the calendar year following the calendar year in which the
Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Employee in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the Severance Benefits payable after the
Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess).
(e) Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A. 20



--------------------------------------------------------------------------------



 
[mrtemploymentagreement021.jpg]
24. Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by any member of the Company Group, which clawback policies or
procedures may provide for forfeiture and/or recoupment of amounts paid or
payable under this Agreement. Notwithstanding any provision of this Agreement to
the contrary, each member of the Company Group reserves the right, without the
consent of Employee, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to this Agreement with
retroactive effect. 25. Effect of Termination. The provisions of Sections 7, 9,
10, 11, 12, 13, 14 and 22 and those provisions necessary to interpret and
enforce them, shall survive any termination of this Agreement and any
termination of the employment relationship between Employee and the Company. 26.
Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8, 9, 10, 11, 12, 16 and 22 and shall be entitled to
enforce such obligations as if a party hereto. 27. Severability. If an
arbitrator or court of competent jurisdiction determines that any provision of
this Agreement (or portion thereof) is invalid or unenforceable, then the
invalidity or unenforceability of that provision (or portion thereof) shall not
affect the validity or enforceability of any other provision of this Agreement,
and all other provisions shall remain in full force and effect. [Remainder of
Page Intentionally Blank; Signature Page Follows] 21



--------------------------------------------------------------------------------



 
[mrtemploymentagreement022.jpg]
IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date. FLOTEK INDUSTRIES, INC. By:
/s/John W. Gibson, Jr___________________ Name: John W. Gibson, Jr. Title:
President, Chief Executive Officer and Chairman of the Board EMPLOYEE /s/Matthew
R. Thomas_______________________ Matthew R. Thomas SIGNATURE PAGE TO EMPLOYMENT
AGREEMENT



--------------------------------------------------------------------------------



 